Exhibit 10.1


SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of July 15, 2011, by
and between Attitude Drinks, Inc., a Delaware corporation (the “Company”), and
the subscribers identified on Schedule 1 hereto (the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i) no
minimum and up to a maximum of $1,000,000 of principal amount (“Principal
Amount”) secured promissory notes of the Company (“Note” or “Notes”), a form of
which is annexed hereto as Exhibit A, convertible into shares of the Company’s
Common Stock, $0.001 par value (the “Common Stock”) at a per share conversion
price set forth in the Notes (“Conversion Price”); and (ii) Class A Warrants
(the “Warrants”) in the form attached hereto as Exhibit B, to purchase shares of
the Company’s Common Stock (the “Warrant Shares”) (the “Offering”).  The Notes,
shares of Common Stock issuable upon conversion of the Notes (the “Conversion
Shares”), the Warrants and the Warrant Shares are collectively referred to
herein as the “Securities”; and


WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.            (a)           Closing.   Subject to the satisfaction or waiver of
the terms and conditions of this Agreement, on the “Closing Date”, Subscriber
shall purchase and the Company shall sell to the Subscribers Notes in the
principal amount of no minimum and up to a maximum of $1,000,000.  The “Closing
Date” shall be the date that subscriber funds representing the net amount due
the Company from the Purchase Price is transmitted by wire transfer or otherwise
to or for the benefit of the Company and such releases are referred to as the
“Closing”.
 
(b)           Time Effective Clauses.  All time effective clauses not
specifically related to an actual Closing Date shall be deemed to have commenced
as of the Closing Date.


2.            Notes and Warrants.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  One Class A Warrant will be issued for every
Share which would be issued on the Closing Date assuming the complete conversion
of the Note on the Closing Date at a conversion price of $.02.   The exercise
price to acquire a Warrant Share upon exercise of a Class A Warrant shall be
equal to $0.02, subject to reduction as described in the Class A Warrant.  The
Class A Warrants shall be exercisable until five years after the issue date of
the Warrants.


(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, among the components of the Securities so that
each component of the Securities will be fully paid and non-assessable.


3.            Security Interest.   On or about October 23, 2007, certain lenders
were granted a security interest in the assets of the Company, including
ownership of the Subsidiaries (as defined in Section 5(a) of this Agreement) and
in the assets of the Subsidiaries, which security interest was memorialized in a
“Security Agreement” and “Collateral Agent Agreement” dated October 23, 2007, as
amended on or about January 8, 2008, September 29, 2008, January 27, 2009, March
30, 2009, July 15, 2010, January 21, 2011, and March 17, 2011 respectively.  The
Subsidiaries guaranteed the Company’s obligations under the Transaction
Documents [as defined in Section 5(c)].   Such guaranties were memorialized in a
“Subsidiary Guaranty”.  The Security Agreement and Collateral Agent Agreement
are hereby amended to include the Subscribers and the Company agrees that the
Subscribers are hereby made parts to the Security Agreement and Collateral Agent
Agreement as Lenders therein and their interests in the Obligations (as defined
in the Security Agreement) are pari pasu in proportion to their specific
Obligation amounts and of equal priority with each other.   The Company will
execute such other agreements, documents and financing statements reasonably
requested by the Subscribers to memorialize and further protect the security
interest described herein, which will be filed at the Company’s expense with the
jurisdictions, states and counties designated by the Subscribers.  The Company
will also execute all such documents reasonably necessary in the opinion of
Subscribers to memorialize and further protect the security interest described
herein.


                                 4.             Subscriber Representations and
Warranties.  Each of the Subscribers hereby represents and warrants to and
agrees with the Company with respect only to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Subscriber or its board of directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute, when executed and delivered, a valid and binding obligation of such
Subscriber, enforceable against Subscriber in accordance with the terms thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access at the EDGAR Website of the Commission to the Company's Annual
Report on Form 10-K and 10KA (including the audited financial statements
therein) for the period ended March 31, 2010 filed on July 14, 2010, and on
April 21, 2011 respectively, and Company’s Quarterly Reports on Form 10-Q and
10-QA for the periods ended June 30, 2010, September 30, 2010 and December 31,
2010 filed on November 22, 2010, February 18, 2011, May 26, 2011 and June 1,
2011, respectively (hereinafter referred to collectively as the
"Reports").  Such financial statements were prepared pursuant to Generally
Accepted Accounting Principles in the United States and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries, if any, as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject to normal,
immaterial adjustments.  In addition, such Subscriber may have received in
writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the "Other Written Information"), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.  In addition to the representations and warranties made by the
Subscriber as set forth in the Subscription Agreement, Subscriber further
represents and warrants to the Company and Placement Agent that it understands
and acknowledges the following risks associated with the Company and its
securities:


· An original issue discount related to the Notes and Warrants may have an
adverse tax implication for you;


· The Company may not have sufficient resources to pay back the Notes upon their
maturity date;


· The Company is currently in default of certain of its short-term bridge notes
and has other substantial debt obligations;


·  The Company's default of  debt obligations exceeding $50,000 would trigger a
event of default of the Notes ;


· The Company’s management owns or controls a significant number of the
outstanding shares of the Company’s common stock and common stock equivalents,
and will continue to have significant ownership of the Company’s voting
securities for the foreseeable future;


· The Company is dependent on a third-party co-packers for the production of
their sole commercial product, and if the Company is required to find
alternative co-packers, its business may be adversely affected;
 
 
3

--------------------------------------------------------------------------------

 
 
· The Company’s operations are substantially dependant on its CEO, Roy Warren,
and loss of this individual would negatively affect the Company’s business and
operations. The Company does not have an employment agreement with Mr. Warren or
maintain any key person life insurance.


· The Company's agreement with its primary co-packer expires on December 15,
2011;


· Trading in the Company’s Common Stock has been of limited volume, so investors
may not be able to sell as many of their Shares and/or Warrant Shares as they
want at prevailing prices;


· Neither the Shares, Warrants nor Warrant Shares have been registered under the
Act and are subject to restrictions on transferability;


· The future issuance of the Company’s authorized but unissued shares could
adversely affect the market price for its shares;


· With the exception of certain excepted issuances, the issuance of securities
at lower prices than existing long-term notes/warrants conversion/exercise
prices will reset existing long-term notes and warrants to a lower
conversion/exercise price, which will give these holders the right to convert or
exercise into substantially more shares of the Company’s common stock;
 
· The Company's auditors have expressed substantial doubt about the Company's
ability to continue as a going concern;


· The Company’s need for the continued sale of equity securities will dilute
existing stockholders and may adversely affect the market price for the
Company’s Common Stock; and


· Unless the Company generates sufficient revenue from its operations,
the Principal Amount received by the Company pursuant to the Notes will allow
the Company to continue its operations for no more than three (3) months.


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities.  Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on Schedule 1 hereto regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


 
4

--------------------------------------------------------------------------------

 
 
(g)           Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE
COMPANY’S EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


(i)            Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER, AT THE COMPANY’S EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


 
5

--------------------------------------------------------------------------------

 
 
(j)            Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber will
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below) provided that each such Affiliate is an “accredited investor” under
Regulation D and such Affiliate agrees to be bound by the terms and conditions
of this Agreement. For the purposes of this Agreement, an “Affiliate” of any
person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Each Subsidiary is an Affiliate of the Company.  For purposes
of this definition, “control” means the power to direct the management and
policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)            No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)          Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
(o)           Placement Agent.  The principal of the placement agent, PHD
Capital, is an affiliate (general partner) of a fund that is a debt holder of
the Company, in that the affiliate holds convertible notes previously issued by
the Company in the aggregate amount of $285,000, in addition to an aggregate of
511,509 warrants exercisable at $0.02 per warrant. Further, principals/employees
of PHD  hold an aggregate of 2,046,035 shares of common stock, a convertible
note in the amount of $18,000, a warrant to purchase 3,973,510 shares at an
exercise price of $.02 per share and short-term notes in the aggregate amount of
$221,936 in principal and interest.


                                 5.             Company Representations and
Warranties.  Except as set forth in the Schedules, the Company represents and
warrants to and agrees with each Subscriber that:


(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  As of the Closing Date, all of the Company’s Subsidiaries and the
Company’s other ownership interests therein are set forth on Schedule 5(a).  The
Company represents that it owns all of the equity of the Subsidiaries and rights
to receive equity of the Subsidiaries set forth on Schedule 5(a), free and clear
of all liens, encumbrances and claims, except as set forth on Schedule 5(a).  No
person or entity other than the Company has the right to receive any equity
interest in the Subsidiaries.  The Company further represents that neither the
Company nor the Subsidiaries have been known by any other names for the five (5)
years preceding the date of this Agreement.


 
6

--------------------------------------------------------------------------------

 
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
the Escrow Agreement, and any other agreements delivered or required to be
delivered together with or pursuant to this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and/or the Subsidiaries, as the case may be, and are
valid and binding agreements of the Company and/or the Subsidiaries, as the case
may be, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.  The Company and/or the Subsidiaries, as the
case may be, have full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis and all outstanding rights to acquire or receive, directly or indirectly,
any equity of the Company and Subsidiaries as of the date of this Agreement and
the Closing Date (not including the Securities) are set forth on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no options, warrants, or
rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries.  The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company is described on Schedule 5(d).  There are no outstanding agreements
or preemptive or similar rights affecting the Company’s Common Stock or equity.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, Subsidiaries or any of their Affiliates, any Principal Market (as
defined in Section 9(b)), or the Company’s stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company and Subsidiaries of their obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities.  The Transaction Documents and the Company’s performance of its
obligations thereunder has been unanimously approved by the Company’s board of
directors in accordance with the Company’s Certificate of Incorporation and
applicable law.  Any such qualifications and filings will, in the case of
qualifications, be effective upon Closing and will, in the case of filings, be
made within the time prescribed by law.


 
7

--------------------------------------------------------------------------------

 
 
(f)            No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct neither the
issuance nor the sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           except as set forth in Schedule 5(f)(iii), neither the issuance
nor the sale of the Securities hereunder will result in the activation of any
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or


              (iv)           result in the triggering of any piggy-back or other
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company.
 
                                                 (g)           The
Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes and Warrants, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;


 
8

--------------------------------------------------------------------------------

 
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and


                (v)           assuming the representations and warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.


(h)         Litigation. Except as set forth on Schedule 5(h), there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports and on Schedule 5(h), there is no pending or, to the
best knowledge of the Company, basis for or threatened action, suit, proceeding
or investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since March 31, 2010, and
except as disclosed in the Reports or modified in the Reports and Other Written
Information or in the Schedules hereto, there has been no Material Adverse
Effect relating to the Company’s business, financial condition or affairs. The
Reports and Other Written Information including the financial statements
included therein do not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, taken as a whole, not misleading in light of the
circumstances and when made.


(k)           Solvency.  Except as set forth on Schedule 5(k), the Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).


(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.  Except as set forth on Schedule 5(l), the Company is
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters which default would have a Material Adverse
Effect, or (iii) not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.


 
9

--------------------------------------------------------------------------------

 
 
(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since March 31,
2010, and which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Reports or in
Schedule 5(o).


(p)           No Undisclosed Events or Circumstances.  Since March 31, 2010,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.


(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
 
10

--------------------------------------------------------------------------------

 
 
(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class of
Common Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board (“Bulletin Board”) under the symbol ATTD.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its Common
Stock does not meet all requirements for the continuation of such quotation.


(w)           DTC Status.   The name, address, telephone number, fax number,
contact person and email address of the Company transfer agent and DTC status is
set forth on Schedule 5(w) hereto.


(x)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Section 9 shall relate, apply and refer to the Company and
Subsidiaries and their predecessors and successors.


(y)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(z)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.             Regulation D Offering/Legal Opinion.  The offer and issuance of
the Securities to the Subscribers is being made pursuant to the exemption from
the registration provisions of the 1933 Act afforded by Section 4(2) or Section
4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On
the Closing Date, the Company will provide an opinion reasonably acceptable to
the Subscribers from the Company’s legal counsel opining on the availability of
an exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit D.  The
Company will provide, at the Company’s expense, to the Subscribers, such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s opinion
for the issuance and resale of Common Stock issuable upon conversion of the
Notes and exercise of Warrants, Conversion Shares and Warrant Shares pursuant to
an effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration.  In the event the Company does not timely deliver such legal
opinions, Subscribers may obtain a legal opinion from its own counsel, at the
Company’s expense.


 
11

--------------------------------------------------------------------------------

 
                               
  7.1.          Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely if such sale is intended
to be made in conformity with Rule 144(b)(1)(i) of the 1933 Act, or for 90 days
if pursuant to the other provisions of Rule 144 of the 1933 Act, provided that
Subscriber delivers reasonably requested representations in support of such
opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three days after the Conversion Date (such third day being the “Delivery
Date”).  In the event the Conversion Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber.   A Note
representing the balance of the Note not so converted will be provided by the
Company to Subscriber if requested by Subscriber, provided Subscriber delivers
the original Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


 
12

--------------------------------------------------------------------------------

 
            
   7.2.         Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues beyond any applicable cure
period, (iii) a Change in Control (as defined below) occurs, or (iv) upon the
liquidation, dissolution or winding up of the Company or any Subsidiary, then at
the Subscriber's election, the Company must pay to each Subscriber not later
than ten (10) days after request by such Subscriber, a sum of money determined
by multiplying up to the outstanding principal amount of the Note designated by
each such Subscriber by, at Subscriber’s election, the greater of (i) 120%, or
(ii) a fraction the numerator of which is the highest closing price of the
Common Stock for the thirty days preceding the date demand is made by Subscriber
pursuant to this Section 7.2 and the denominator of which is the lowest
applicable conversion price during such thirty (30) day period, plus accrued but
unpaid interest and any other amounts due under the Transaction Documents
("Mandatory Redemption Payment"). The Mandatory Redemption Payment must be
received by each Subscriber on the same date as the Conversion Shares otherwise
deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  For purposes of this Section 7.2,
“Change in Control” shall mean (i) the Company  becoming a Subsidiary of another
entity (other than a corporation formed by the Company for purposes of
reincorporation in another U.S. jurisdiction), (ii) the sale, lease or transfer
of substantially all the assets of the Company or its Subsidiaries, or (iii) a
majority of the members of the Company’s board of directors as of the Closing
Date no longer serving as directors of the Company, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company.  The foregoing
notwithstanding, Subscriber may demand and receive from the Company the amount
stated above or any other greater amount which Subscriber is entitled to receive
or demand pursuant to the Transaction Documents.
 
                                 7.3.          Maximum Conversion.  A Subscriber
shall not be entitled to convert on a Conversion Date that amount of a Note nor
may the Company make any payment including principal, interest, or liquidated or
other damages by delivery of Conversion Shares in connection with that number of
Conversion Shares which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by such Subscriber and its Affiliates
on a Conversion Date or payment date, and (ii) the number of Conversion Shares
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a calculation date, which would result in
beneficial ownership by Subscriber and its Affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date.  For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the
Subscriber shall not be limited to aggregate conversions of only 4.99% and
aggregate conversions by the Subscriber may exceed 4.99%.  The Subscriber shall
have the authority to determine whether the restriction contained in this
Section 7.3 will limit any conversion of a Note and the extent such limitation
applies and to which convertible or exercisable instrument or part thereof such
limitation applies.  The Subscriber may increase the permitted beneficial
ownership amount up to 9.99% upon and effective after 61 days prior written
notice to the Company.  Subscriber may allocate which of the equity of the
Company deemed beneficially owned by Subscriber shall be included in the 4.99%
amount described above and which shall be allocated to the excess above 4.99%.
 
 
13

--------------------------------------------------------------------------------

 
                          
       7.4.          Injunction Posting of Bond.  In the event a Subscriber
shall elect to convert a Note or part thereof, the Company may not refuse
conversion based on any claim that Subscriber or any one associated or
affiliated with Subscriber has not complied with Subscriber’s obligations under
the Transaction Documents, or for any other reason, unless, a final
non-appealable injunction from a court made on notice to Subscriber, restraining
and or enjoining conversion of all or part of such Note shall have been sought
and obtained by the Company and the Company has posted a surety bond for the
benefit of Subscriber equal to the greater of (i) 125% of the outstanding
principal and accrued but unpaid interest of the Note, and the aggregate
purchase price of the Conversion Shares which are sought to be subject to the
injunction, or (ii) the closing price of the Common Stock on the trading day
before the issue date of the injunction multiplied by the number of Conversion
Shares issuable upon conversion of the Note, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.


               7.5.        Buy-In.   In addition to any other rights available
to Subscribers, if the Company fails to deliver to a Subscriber Conversion
Shares by the Delivery Date and if after the Delivery Date Subscriber or a
broker on Subscriber’s behalf purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by
Subscriber of the Common Stock which Subscriber was entitled to receive upon
such conversion (a “Buy-In”), then the Company shall pay to Subscriber (in
addition to any remedies available to or elected by the Subscriber) the amount
by which (A) Subscriber’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased exceeds (B) the aggregate
principal and/or interest amount of the Note for which such conversion request
was not timely honored together with interest thereon at a rate of 15% per
annum, accruing until such amount and any accrued interest thereon is paid in
full (which amount shall be paid as liquidated damages and not as a
penalty).  For example, if a Subscriber purchases shares of Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of $10,000 of Note principal and/or interest, the Company shall be
required to pay Subscriber $1,000 plus interest. Subscriber shall provide the
Company written notice and evidence indicating the amounts payable to Subscriber
in respect of the Buy-In.
 
                                 7.6.          Redemption.    The Note shall not
be redeemable or callable by the Company, except as described in the Note.


8.             Fees.


(a)           Broker’s/Placement Agent’s Commission.  The Company on the one
hand, and each Subscriber (for himself only) on the other hand, agrees to
indemnify the other against and hold the other harmless from any and all
liabilities to any persons claiming brokerage commissions or similar fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions.  The Company
represents that there are no parties entitled to receive fees, commissions,
finder’s fees, due diligence fees or similar payments in connection with the
Offering except as described on Schedule 8.  The Company agrees that it is
solely responsible for payment of the compensation set forth on Schedule
8.  Anything in this Agreement to the contrary notwithstanding, each Subscriber
is providing indemnification only for such Subscriber’s own actions and not for
any action of any other Subscriber.  The liability of the Company and each
Subscriber’s liability hereunder is several and not joint.  The Company
represents that to the best of its knowledge there are no other parties entitled
to receive fees, commissions, or similar payments in connection with the
Offering.


 
14

--------------------------------------------------------------------------------

 
 
(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $15,000, and a cash fee of $15,000 to Ellenoff
Grossman & Schole LLP (collectively, “Legal Fees”) as reimbursement for services
rendered in connection with the transactions described in the Transaction
Documents. The Legal Fees will be payable out of funds held pursuant to the
Escrow Agreement.  Grushko & Mittman, P.C. will be reimbursed at Closing by the
Company for all lien searches, filing fees, and reasonable printing and shipping
costs for the closing statements to be delivered to Subscribers.


9.            Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and only if
at least two (2) days prior notice of such instruction is given to the
Subscribers.


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the NYSE Amex LLC, Nasdaq Capital Market, Nasdaq Global
Market, Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is the Principal
Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


 
15

--------------------------------------------------------------------------------

 
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes and Warrants are outstanding
(the date of such latest occurrence being the “End Date”), the Company will (A)
cause its Common Stock to continue to be registered under Section 12(b) or 12(g)
of the 1934 Act, (B) comply in all respects with its reporting and filing
obligations under the 1934 Act, (C) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act, if the Company is not subject to such
reporting requirements, and (D) comply with all requirements related to any
registration statement filed pursuant to this Agreement.  The Company will use
its commercially reasonable best efforts not to take any action or file any
document (whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
each Subscriber promptly after such filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.  However, for the period commencing six months after the Closing Date and
until twelve months after the Closing Date, the Company may use $50,000 of the
remaining Purchase Price, if any, for accrued and unpaid officer and director
salaries for such officers and directors who are still employed by the Company.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”).   Failure to have sufficient shares reserved
pursuant to this Section 9(f) at any time shall be a material default of the
Company’s obligations under this Agreement and an Event of Default under the
Notes.  Without waiving the foregoing requirement, if at any time Notes and
Warrants are outstanding the Company has reserved on behalf of the Subscribers
less than 125% of the amount necessary for full conversion of the outstanding
Note principal and interest at the conversion price in effect on every such date
and 100% of the Warrant Shares issuable upon exercise of outstanding Warrants
(“Minimum Required Reservation”), the Company will promptly reserve the Minimum
Required Reservation, or if there are insufficient authorized and available
shares of Common Stock to do so, the Company will take all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen (15) days after the first day the Company has
reserved less than the Minimum Required Reservation.  The Company agrees to
provide notice to the Subscribers not later than five days after the date the
Company has less than the Minimum Required Reservation reserved on behalf of the
Subscribers.


(g)           DTC Program.  Commencing six months after the Closing Date at all
times that Notes or Warrants are outstanding, the Company will employ as the
transfer agent for the Common Stock, Conversion Shares and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


 
16

--------------------------------------------------------------------------------

 
 
(i)            Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)            Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.


(l)            Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries, which schedule includes but is not limited to patents, patents
pending, patent applications, trademarks, tradenames, service marks and
copyrights.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.


(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than five days
prior notice to Subscribers.  In any event and subject to the foregoing, the
Company undertakes to file a Form 8-K (the “Form 8-K”) describing the Offering
not later than the fourth (4th) business day after the Closing Date.  In the
Form 8-K, the Company will specifically disclose the amount of Common Stock
outstanding immediately after the Closing.  Upon  delivery by the Company to the
Subscribers after the Closing Date of any notice or information, in writing,
electronically or otherwise, and while a Note, Conversion Shares or Warrants are
held by Subscribers, unless the  Company has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or Subsidiaries, the Company  shall within
four (4) days after any such delivery publicly disclose such  material, 
nonpublic  information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, except
as required to be delivered in connection with this Agreement, the Company shall
so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers will be granted five days to notify the Company that
Subscriber elects not to receive such information.   In the case that Subscriber
elects not to receive such information, the Company will not deliver such
information to Subscribers.  In the absence of any such Company
indication, Subscribers shall be allowed to presume that all matters relating to
such notice and information do not constitute material, nonpublic information
relating to the Company or Subsidiaries.


 
17

--------------------------------------------------------------------------------

 
        
  (o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 9(n) above,
neither it nor any other person acting on its behalf will at any time provide
any Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above.  The Company understands and
confirms that the Subscribers shall be relying on the foregoing representations
in effecting transactions in securities of the Company.  The Company agrees that
any information known to Subscriber not already made public by the Company may
be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   So long as a Note is outstanding, without
the consent of the Subscribers, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  (A) the Excepted
Issuances (as defined in Section 12 hereof), and (B) (a) Liens imposed by law
for taxes that are not yet due or are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanic’s,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”);


 
18

--------------------------------------------------------------------------------

 
                                        
    (ii)           amend its certificate of incorporation, bylaws or its charter
documents so as to materially and adversely affect any rights of the Subscribers
(an increase in the amount of authorized shares, will not be deemed adverse to
the rights of the Subscribers);


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           engage in any transactions with any officer, director, employee
or any Affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $50,000 other than (i) for payment of salary, or fees for
services rendered, pursuant to and on the terms of a written contract in effect
at least five days prior to the Closing Date as described in the Reports, (ii)
reimbursement for authorized expenses incurred on behalf of the Company, (iii)
for other employee benefits, including stock option agreements under any stock
option plan of the Company disclosed in the Reports, or (iv) other transactions
disclosed on the Reports; or


(v)           pay or redeem any financing related debt or past due obligations
or securities outstanding as of the Closing Date, or past due obligations
(except with respect to vendor obligations, which in management’s good faith,
reasonable judgment must be paid to avoid disruption of the Company’s
businesses).


(q)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, without a majority of the Subscribers’ written consent,
the Company shall not grant nor allow any security interest to be taken in any
assets of the Company or any Subsidiary or any Subsidiary’s assets; nor issue or
amend any debt, equity or other instrument which would give the holder thereof
directly or indirectly, a right in any equity or assets of the Company or any
Subsidiary or any right to payment equal to or superior to any right of the
Subscribers as holders of the Notes in or to such equity, assets or payment, nor
issue or incur any debt not in the ordinary course of business.


(r)            Notices.   For so long as the Subscribers hold any Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.


(s)            Transactions with Insiders.  So long as the Notes are outstanding
without a majority of the Subscribers consent, the Company shall not, and shall
cause each of its Subsidiaries not to, enter into, materially amend, materially
modify or materially supplement, or permit any Subsidiary to enter into,
materially amend, materially modify or materially supplement, any agreement,
transaction, commitment, or arrangement relating to the sale, transfer or
assignment of any of the Company’s tangible or intangible assets with any of its
Insiders (as defined below)(or any persons who were Insiders at any time during
the previous two (2) years), or any Affiliates (as defined below) thereof, or
with any individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes of the Transaction
Documents means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.  For purposes
hereof, “Insiders” shall mean any officer, director or manager of the Company,
including but not limited to the Company’s president, chief executive officer,
chief financial officer and chief operations officer, and any of their
affiliates or family members.


 
19

--------------------------------------------------------------------------------

 
 
(t)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a majority of the
Subscribers, the Company will not enter into any stock splits without the
consent of Subscribers.


(u)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than ten (10) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


(v)           Insider Salaries.   Until 180 days after the Closing Date, the
Company will not increase salaries of any Insiders (as defined in Section 9(s)
above) of the Company.  Commencing six months after the Closing Date and ending
twelve months after the Closing Date, the Company may increase current salaries
of Insiders by no more than 5% per annum.


  10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the date hereof; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).
 
11.1.        Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.  If the Company at any time
proposes to file a registration statement to register any of its securities
under the 1933 Act for sale to the public, whether for its own account or for
the account of other security holders or both, except with respect to
registration statements on Forms S-4, S-8 or another form not available for
registering other shares of Common Stock held by or purchasable by Subscriber as
set forth on Schedule 11.1 (“Registrable Securities”), provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement or may be sold pursuant to Rule
144 without respect to volume limitations in which case they shall be deemed to
no longer be Registrable Securities, each such time it will give at least
fifteen (15) days' prior written notice to the record holder of the Registrable
Securities of its intention so to do. Upon the written request of the holder,
received by the Company within ten (10) days after the giving of any such notice
by the Company, to register any of the Registrable Securities not previously
registered as permitted by the SEC Guidance for an offering to be made on a
continuous basis pursuant to Rule 415, the Company will cause such Registrable
Securities as to which registration shall have been so requested to be included
with the securities to be covered by the registration statement proposed to be
filed by the Company, all to the extent required to permit the sale or other
disposition of the Registrable Securities so registered by the holder of such
Registrable Securities (the “Seller” or “Sellers”).  Unless instructed in
writing to the contrary, the Subscribers hereby automatically exercise the
registration rights granted in this Section 11.1.  The Seller is hereby given
the same rights and benefits as any other party identified in such
registration.   In the event that any registration pursuant to this Section 11.1
shall be, in whole or in part, an underwritten public offering of common stock
of the Company, the number of shares of Registrable Securities to be included in
such an underwriting may be reduced by the managing underwriter if and to the
extent that the Company and the underwriter shall reasonably be of the opinion
that such inclusion would adversely affect the marketing of the securities to be
sold by the Company therein; provided, however, that the Company shall notify
the Seller in writing of any such reduction. Notwithstanding the foregoing
provisions, or Section 11.4 hereof, the Company may withdraw or delay or suffer
a delay of any registration statement referred to in this Section 11.1 without
thereby incurring any liability to the Seller due to such withdrawal or delay.
Notwithstanding anything to the contrary herein, in the event that the
Commission, limits the amount of Registrable Securities that may be sold by
selling security holders in a particular Registration Statement, the Company may
scale back (i.e. remove) from such registration statement such number of
Registrable Securities on behalf of all selling security holders on a pro-rata
basis based on the total number of Registrable Securities held by such selling
security holder.
 
 
20

--------------------------------------------------------------------------------

 
 
11.2.        Registration Procedures. If and whenever the Company is required by
the provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:
 
(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly provide to the
holders of the Registrable Securities copies of all filings and Commission
letters of comment and notify Subscribers (by telecopier and by e-mail addresses
provided by Subscribers), Placement Agent [as defined in Section 8(a)], and
Grushko & Mittman, P.C. (by telecopier and by email to Counslers@aol.com) on or
before the first business day thereafter that the Company receives notice that
(i) the Commission has no comments or no further comments on the Registration
Statement, and (ii) the registration statement has been declared effective
(failure to timely provide notice as required by this Section 11.2(a) shall be a
material breach of the Company’s obligation and an Event of Default as defined
in the Notes and a Non-Registration Event as defined in Section 11.4 of this
Agreement);
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of two (2)
years, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;
 
(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;
 
(f)            notify the Subscribers within two hours of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Securities;
 
(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the
Sellers,  and any attorney, accountant or other agent retained by the Seller or
underwriter, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company's officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the seller,
attorney, accountant or agent in connection with such registration statement;
and
 
(h)           provide to the Sellers copies of the Registration Statement and
amendments thereto five business days prior to the filing thereof with the
Commission.
 
11.3.        Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
11.4.        Non-Registration Events.  The Company and the Subscribers agree
that the Sellers will suffer damages if the Company does not comply with its
obligations set forth in Section 11.1.
 
11.5.        Expenses.  All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of insurance and fee of one
counsel for all Sellers are called “Registration Expenses.” All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any additional counsel to
the Seller, are called "Selling Expenses."  The Company will pay all
Registration Expenses in connection with the registration statement under
Section 11.  Selling Expenses in connection with each registration statement
under Section 11 shall be borne by the Seller and may be apportioned among the
Sellers in proportion to the number of shares sold by the Seller relative to the
number of shares sold under such registration statement or as all Sellers
thereunder may agree.
 
 
22

--------------------------------------------------------------------------------

 
 
11.6.        Indemnification and Contribution.
 
(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities were registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.
 
(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities covered by such registration statement.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 11.6(c) for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.


 
23

--------------------------------------------------------------------------------

 
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.


11.7.        Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five days (such fifth day
being the “Unlegended Shares Delivery Date”) after the day on which the Company
has received (i) a notice that Conversion Shares, Warrant Shares or any other
Common Stock held by Subscriber has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and, if required, Subscriber’s broker regarding compliance with the requirements
of Rule 144, the Company at its expense, (y) shall deliver, and shall cause
legal counsel selected by the Company to deliver to its transfer agent (with
copies to Subscriber) an appropriate instruction and opinion of such counsel,
directing the delivery of shares of Common Stock without any legends including
the legend set forth in Section 4(h) above (the “Unlegended Shares”); and (z)
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Common Stock certificate, if any, to the Subscriber at the address specified in
the notice of sale, via express courier, by electronic transfer or otherwise on
or before the Unlegended Shares Delivery Date.


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


 
24

--------------------------------------------------------------------------------

 
 
(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11.7 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
any one associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 125%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.


 
25

--------------------------------------------------------------------------------

 
                   
   11.8.       144 Default.   At any time commencing six months after the
Closing Date, in the event the Subscriber is not permitted to sell any of the
Conversion Shares or Warrant Shares without any restrictive legend or if such
sales are permitted but subject to volume limitations or further restrictions on
resale as a result of the unavailability to Subscriber of Rule 144(b)(1)(i)
under the 1933 Act or any successor rule (a “144 Default”), for any reason
including but not limited to failure by the Company to file quarterly, annual or
any other filings required to be made by the Company by the required filing
dates, or the Company’s failure to make information publicly available which
would allow Subscriber’s reliance on Rule 144 in connection with sales of
Conversion Shares or Warrant Shares, except due to a change in current
applicable securities laws or because the Subscriber is an Affiliate (as defined
under Rule 144) of the Company, then the Company shall pay such Subscriber as
liquidated damages and not as a penalty for each thirty days (or such lesser
pro-rata amount for any period less than thirty days) an amount equal to two
percent (2%) of the purchase price of the Conversion Shares and Warrant Shares
subject to such 144 Default.  Liquidated Damages shall not be payable pursuant
to this Section 11.8 in connection with Shares for such times as such Shares may
be sold by the holder thereof without any legend or volume or other restrictions
pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective
registration statement.


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity so long as such issuances are not for
the purpose of raising capital and which holders of such securities or debt are
not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date, (iv) securities upon the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the terms disclosed in the Reports and which securities are
also described on Schedule 12(a), (v) as a result of the exercise of Warrants or
conversion of Notes which are granted or issued pursuant to this Agreement on
the unamended terms in effect on the Closing Date (collectively, the foregoing
(i) through (v) are “Excepted Issuances”), if at any time the Notes or Warrants
are outstanding, the Company shall agree to or issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share which shall be less than the Conversion Price in effect at such time, or
if less than the Warrant exercise price in effect at such time, without the
consent of the Subscribers, then the Conversion Price and Warrant exercise price
shall automatically be reduced to such other lower price.  The average
Conversion Price of the Conversion Shares and average exercise price in relation
to the Warrant Shares shall be calculated separately for the Conversion Shares
and Warrant Shares.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.  The rights of each Subscriber set forth in this Section 12 are in
addition to any other rights the Subscriber has pursuant to this Agreement, the
Note, any Transaction Document, and any other agreement referred to or entered
into in connection herewith or to which such Subscriber and Company are
parties.  Each Subscriber is also given the right to elect to substitute any
term or terms of any other offering in connection with which such Subscriber has
rights as described in Section 12(a), or any outstanding price protection,
anti-dilution or reset rights granted to any holder of any of the Company’s
equity or right to receive such equity, or any such rights which are granted
after the Closing Date for any term or terms of the Offering in connection with
Securities owned by such Subscriber as of the date the notice described in
Section 12(b) is required to be given to such Subscriber.


 
26

--------------------------------------------------------------------------------

 
 
(b)           Right of First Refusal.  Until the earlier of (i) two years
following the Closing Date, or (ii) the Notes are no longer outstanding, the
Subscribers shall be given not less than fifteen (15) days prior written notice
of any proposed sale by the Company of its common stock or other securities or
equity linked debt obligations (“Other Offering”), except in connection with the
Excepted Issuances.  If Subscribers elect to exercise their rights pursuant to
this Section 12(b), the Subscribers shall have the right during the fifteen (15)
days following receipt of the notice, to purchase in the aggregate up to all of
such offered common stock, debt or other securities in accordance with the terms
and conditions set forth in the notice of sale, relative to each other in
proportion to the amount of Note Principal issued to them on the Closing
Date.  Subscribers who participate in such Other Offering shall be entitled at
their option to purchase, in proportion to each other, the amount of such Other
Offering that could have been purchased by Subscribers who do not exercise their
rights hereunder until up to the entire Other Offering is purchased by
Subscribers.  In the event such terms and conditions are modified during the
notice period, Subscribers shall be given prompt notice of such modification and
shall have the right during the fifteen (15) days following the notice of
modification to exercise such right.


(c)           Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, facsimile: (561) 799-5039, with a copy by facsimile
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., facsimile: (949) 475-9087, and (ii) if to the
Subscribers, to: the addresses and fax numbers indicated on Schedule 1 hereto,
with additional copies by fax only to (which shall not constitute notice):
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575, and Ellenoff Grossman & Schole LLP, 150 East 42nd
Street, 11th Floor, New York, NY 10017, Attn: Stuart Neuhauser, Esq., facsimile:
(212) 370-7889.


 
27

--------------------------------------------------------------------------------

 
 
 (b)          Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


 
28

--------------------------------------------------------------------------------

 
 
(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, “Consent of the
Subscribers” or similar language means the consent of holders of not less than
fifty five percent (55%) of the outstanding Principal Amount of Notes on the
date consent is requested (such Subscribers being a “Majority in Interest”).  A
Majority in Interest may consent to take or forebear from any action permitted
under or in connection with the Transaction Documents, modify any Transaction
Documents or waive any default or requirement applicable to the Company,
Subsidiaries or Subscribers under the Transaction Documents provided the effect
of such action does not waive any accrued interest or damages and further
provided that the relative rights of the Subscribers to each other remains
unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


 
29

--------------------------------------------------------------------------------

 
 
(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.


[-SIGNATURE PAGES FOLLOW-]


 
30

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

  ATTITUDE DRINKS, INC.
a Delaware corporation
 
By: /s/ Roy Warren                                
Roy Warren
Chief Executive Officer
 
Dated: July 15, 2011

 
SUBSCRIBER
                         PRINCIPAL AMOUNT
                  CLASS A WARRANTS
 
 
 
 Taxpayer ID# (if applicable): _______________________
 
 
______________________________________________
    (Signature)
       By:
 
   

 
 
31

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
   
Exhibit A
Form of Note (filed as separate Exhibit 10.2)
   
Exhibit B
Form of Class A Warrants (filed as separate Exhibit 10.3)
   
Exhibit C
Escrow Agreement (Filed as separate Exhibit 10.5)
   
Exhibit D
Form of Legal Opinion
   
Schedule 1
List of Subscribers
   
Schedule 5(a)
Subsidiaries
   
Schedule 5(d)
Capitalization and Additional Issuances
   
Schedule 5(f)(iii)
Violations or Conflicts
   
Schedule 5(h)
Litigation
   
Schedule 5(k)
Solvency
   
Schedule 5(l)
Defaults
   
Schedule 5(o)
Undisclosed Liabilities
   
Schedule 5(w)
Transfer Agent
   
Schedule 8
Fees
   
Schedule 9(e)
Use of Proceeds
   
Schedule 9(l)
Intellectual Property
   
Schedule 9(p)(v)
Negative Covenants
   
Schedule 11.1
Securities to be Registered
   
Schedule 12(a)
Excepted Issuances
   

 
 
32

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
(SUBSCRIBERS)
 
SUBSCRIBER
PRINCIPAL AMOUNT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Konrad Ackermann
Fax: 011-42-32323196
$100,000
 
 
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
Fax: (201) 586-0258
$100,000
 
SCHLOMO & ROCHEL RIFKIND
Givat Shoshanna 12/3
Tzfut Israel
Fax: (972) 4 6970443
$250,000
 
RAMSHEAD HOLDING LTD.
57 / 63 Line Wall Road
Gibraltar
Attn: Lawrence Abrams
$50,000
TOTAL
$500,000

 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
to Subscription Agreement dated July 15, 2011
 
Schedule 5(a) Subsidiaries
 


Attitude Drink Company, Inc., a Delaware corporation, is a wholly owned
subsidiary and has 50,000,000 shares of common stock, $.001 par value, of which
100,000 shares are issued and outstanding and held of record by the Company
 
SCHEDULE 5(d) Capitalization and Additional Issuances
 
Capital Structure


As of June 30, 2011, the total authorized capital stock which the Corporation
shall have authority to issue is: One Billion Twenty Million (1,020,000,000) of
which stock One Billion (1,000,000,000) shares of the par value of $.001 each
shall be common stock and of which Twenty Million (20,000,000) shares of the par
value of $.001 each shall be preferred stock. Further, the board of directors of
this Corporation, by resolution only and without further action or approval, may
cause the Corporation to issue one or more classes or one or more series of
preferred stock within any class thereof and which classes or series may have
such voting powers, full or limited, or no voting powers, and such designations,
preferences and relative, participating, optional or other special rights, and
qualifications, limitations or restrictions thereof, as shall be stated and
expressed in the resolution or resolutions adopted by the board of directors,
and to fix the number of shares constituting any classes or series and to
increase or decrease the number of shares of any such class or
series.  Effective July 7, 2010, the Corporation implemented a 20:1 reverse
split of its common stock.  As of June 21, 2011, there are 101,999,328 shares of
common stock issued and outstanding and 9,000,000 shares of Series A Convertible
Preferred Stock issued and outstanding.


Securities Authorized for Issuance under Equity Compensation Plans


The Company currently has 884,568 shares of common stock reserved for issuance
under stock options granted under the March 2009 Stock Option, Compensation, and
Incentive Plan. The Company also issued an option to purchase 17,500 shares of
common stock to a consultant at an exercise price of $13.00 per share.


The Company currently has 461,111 shares of common stock available for issuance
as grants of stock options or common stock under its 2010 Stock Compensation and
Incentive Plan.


Convertible Notes and Warrants


The Company entered into a series of financing agreements over the last three
years under which it issued convertible notes and Class A and Class B Warrants
to purchase its common stock.  The Company had an aggregate of $4,389,164 in
principal outstanding in convertible notes payable and Class A Warrants
outstanding to purchase an aggregate of 116,192,373 shares of common stock at
exercise prices ranging from $0.02 to $15.00 per share, with expiration dates
ranging from July 2011 to March 2016. The Class B Warrants will be issued upon
exercise of certain Class A Warrants and have an exercise price of $15.00 per
share. Upon exercise of certain Class A Warrants, the Company would have the
obligation to issue Class B Warrants to purchase 278,068 shares of common stock
at an exercise price of $15.00 per share. Class B Warrants to purchase 35,000
shares of common stock have a three year term and Class B Warrants representing
the right to purchase 243,068 shares will expire after five years.


See attached capitalization schedule which is incorporated by reference herein.


 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(f)(iii)


Except for certain excepted issuances, the issuance of securities at lower
prices than existing long-term notes/warrants will reset existing long-term
notes and warrants conversion/exercise prices to a lower conversion/exercise
price. The Company has an aggregate of $4,389,164 in principal outstanding in
convertible notes payable at a conversion price of $.02 unless the market price
is lower in which the conversion price will be based on a range of 75%-80% of
the average of 3-5 lowest closing bid prices over a range of 10-20 days prior to
the conversion date and Class A Warrants outstanding to purchase an aggregate of
116,192,373 shares of common stock at exercise prices ranging from $0.02 to
$15.00 per share, with expiration dates ranging from July 2011 to March 2016.
The Class B Warrants will be issued upon exercise of certain Class A Warrants
and have an exercise price of $15.00 per share. Upon exercise of certain Class A
Warrants, the Company would have the obligation to issue Class B Warrants to
purchase 278,068 shares of common stock at an exercise price of $15.00 per
share.


SCHEDULE 5(h) Litigation


On May 18, 2009, F&M Merchant Group, LLC commenced a lawsuit in the state of
Texas to recover the balance owed by us under a Sales Agent Agreement entered by
the parties on November 1, 2008.  This agreement requires us to pay $5,000 per
month and a 5% commission on all net sales. On September 3, 2009, a final
judgment by default was approved by the district court in Denton County, Texas
for a total sum of $22,347.  This claim has been recorded on the Company’s
records.   Due to the lack of adequate capital financing, we have not been able
to make any payments.  We expect to resolve this matter as soon as practical.


On June 5, 2009, Tuttle Motor Sports, Inc. commenced a lawsuit in the state of
Florida to recover the balance owed by us under a Letter of Agreement to sponsor
a Top Fuel Dragster for the 2008 NHRA racing season in the amount of $803,750.
Out of this total amount, only $300,000 is required to be paid in cash with the
remainder to be paid in shares of common stock. This amount had already been
recorded in our records.  During May, 2010, Tuttle Motor Sports, Inc. dismissed
the lawsuit without prejudice.  Prior to that time, the parties went through
mediation but were unable to settle.  The likelihood of an unfavorable outcome
cannot be evaluated as another lawsuit possibly could be filed against the
Company.


On August 21, 2009, CH Fulfillment Services, LLC commenced a lawsuit in the
state of Alabama to recover past due amounts owed by us under a contract to
provide shipping and fulfillment services.  The claim is for $2,106 plus
interest and legal costs.  This amount was already recorded on our records as
well as projected interest costs of $682 and estimated court costs of $307 for a
total of $3,095. This amount was recorded on our records.  A process of
garnishment by the district court in Mobile County, Alabama was approved on
September 25, 2009 for the total amount of $3,095.  On October 26, 2009, the
same court authorized a garnishment process to pay $657 which was done as part
payment of the total due amount.  No other payments have been paid.  We expect
to resolve this matter as soon as practical.


On November 9, 2009, Nationwide Distribution Services, Inc. filed a lawsuit in
the state of Florida to recover past due amounts owed by us under a contract to
provide storage and warehouse fees. The Court approved a final judgment on
January 11, 2010 in the sum of $3,650, court costs of $350 and interest fees of
$959 for a total sum of $4,959.   We have already recorded a similar amount in
our records.  As of April 2, 2010, we received a letter of notification from
Nationwide Distribution Services, Inc. that at 12:00 noon on April 19, 2010, the
products owned by us and stored at their facilities were sold at public
auction.  This sale constituted satisfaction of the final judgment brought
against us.  No further actions are required.


 
35

--------------------------------------------------------------------------------

 
 
On September 16, 2010, Fortitech, Inc. filed a lawsuit in the state of Florida
to recover past due amounts owed by us under a contract to provide goods for a
certain beverage product.  Fortitech is seeking an amount of $18,584 plus
interest and costs.  Both parties reached a settlement agreement on March 25,
2011 in which we agreed to pay Fortitech, Inc. a total sum of $19,020. We had
already recorded the total $19,020 in our records. We agreed to pay $1,585 on
May 1, 2011 which was paid and $1,585 on the first day of each following month
for a total of twelve (12) months until the total is paid in full. We are
current in our payments for each month.


On October 15, 2010, the Opportunity Fund, LLC filed a lawsuit in the state of
Ohio  to recover $120,000 and $33,000 (total of $153,000) plus interest of 15%
for two short term bridge loans that are in default.  These amounts have already
been recorded on our records.  We expect to resolve this matter as soon as
practical.


On January 28, 2011, we received notification of a lawsuit filed by Vintage
Filings, LLC. in the state of Florida on December 30, 2010 to recover $7,507,
together with interest, for past due services. Both parties agreed on a
settlement amount of $7,867 which we have recorded this amount in our records.
We agreed to make monthly payments in the amount of $1,500 on or before the
first of the month commencing April 1, 2011. We are current in our payments for
each month.


On February 23, 2011, we received notice of a lawsuit filed in the state of
Florida from Co Color to recover $1,217 plus interest and court costs for past
due services.  Both parties agreed on a settlement amount of $1,442 which we
have recorded this amount in our records.  We paid the $1,442 in March, 2011 as
no further actions are required.


SCHEDULE 5(k) Solvency


As set forth in the Company’s Reports, its total current liabilities exceed its
total assets.  Further, the Company’s long-term convertible notes payable as of
March 31, 2011 are $2,429,754. Even with the proceeds from the sale of
securities hereunder and the Company’s current cash flow, the Company will need
additional funds to continue operations and pay the Company’s debts when they
become due. The Company is currently in default of certain of its short-term
bridge notes and has substantial debt obligations.


SCHEDULE 5(l) Defaults


The Company is in default in paying certain April-2008, May-2008 and August-2008
debt obligations in which the debt holders agreed in January, 2009 to extend the
due dates to April 30, 2009.  The Company is working on the extension of the due
dates for these debts which amount to $268,000. One of the April-2008 debts had
the due date extended to March 31, 2011 which was paid through the issuance of
common stock on May 6, 2011 and is  no longer outstanding. One of the debt
holders, the Opportunity Fund, LLC filed a lawsuit in the state of Ohio on
October 15, 2010 to recover $120,000 and $33,000 (total of $153,000) plus
interest of 15% for two short term bridge loans that are in default.  These
amounts have already been recorded on our records.  We expect to resolve this
matter as soon as practical, although there is no guarantee.


The Company’s convertible note obligations totaled $4,389,164 in principal at
June 30, 2011, as set forth on Schedule 5(d). The Company secured a waiver of
any event of default from the majority of note holders of  the total $4,389,164
at or before Closing.


SCHEDULE 5(o) Undisclosed Liabilities


None.


 
36

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(w) Transfer Agent


The current transfer agent is


Pacific Stock Transfer
Attn: Beth
4045 South Spencer St., Suite 403
Las Vegas, NV 89119
T. (702) 361-3033
F. (702) 433-1979


The transfer agent is NOT a participant in the DTC Automated Securities Transfer
Program.  See Section 9(g) of the Subscription Agreement.
 
SCHEDULE 8 Fees
 
Subscriber Legal Fees
 
Grushko & Mittman, P.C. shall receive $15,000.
 
Ellenoff Grossman & Schole LLP shall receive $15,000.
 
Weed & Co. LLP shall receive $15,000
 
Placement Agent Fee 10% cash of proceeds received by Company at each Closing (up
to $100,000), and warrants equal to 10% of the total number of Warrants sold
and/or issued in the Offering and certain expenses.  The Warrants will be
exercisable immediately after the date of the Closing and expire five (5) years
after the closing.  The Warrants shall be identical to the Warrants issued to
the Investors. In addition, Placement Agent will receive a non-accountable
expense allowance upon the closing equal to 3% of the gross amount raised and
payable, at the Company’s sole discretion, in the form of cash or a convertible
note identical to the Notes issued to the Investors.
 
SCHEDULE 9(e) Use of Proceeds
 
Gross Amount
$   500,000
   
less Placement Agent Fees
$     50,000
less Subscriber’s Legal Fees
$     15,000
Less Ellenoff Legal Fees
$     15,000
Less Weed Fees
$     15,000
Net to Company
$   405,000
Apply to:
 
Inventory and product production
$   100,000
Centaurian 2 notes
$   125,000
Marketing, sales, investor & public relations
$     50,000
Employee compensation and benefits
$     75,000
Working capital and corporate overhead
$     55,000

 
 
37

--------------------------------------------------------------------------------

 
 
SCHEDULE 9(l) Intellectual Property
 
All Intellectual Property is pledged to the Secured Lenders.  Applications for
trademarks for the energy drink Vis Viva™, IQZOL™ and just!™ have been filed
with the U.S. Trademark Service which approvals are pending. Our trademark for
Phase III® for our recovery drink was approved by the United States Patent and
Trademark Office on December 28, 2010. While working on trademark and brand
development for the dairy platform of functional drinks and protein delivery, we
were approached by the owners of the entire intellectual property portfolio once
developed and commercialized at Bravo Brands, Inc. On August 8, 2008, we entered
into an Asset Purchase Agreement with RFC BB Holdings, LLC (seller) with a
$507,500 secured convertible promissory note to purchase the right, title and
interest to this intellectual property portfolio, notably “Slammers” and
“Blenders”.
 
SCHEDULE 9(p)(v) Negative Covenants
 
The Company may settle or redeem senior notes or outstanding past due debt (the
“Obligations”) when funds allow or unpaid or accrued officers salaries as
allowed by the Subscription Agreement. The Obligations are as set forth on
Schedule 5(d).
 
SCHEDULE 11.1 Securities to be Registered
 
Subscribers
 
Alpha Capital Anstalt-Common stock underlying $100,000 convertible note
 
Warrants to purchase shares of common stock*
 
Whalehaven Capital Fund Limited-Common stock underlying $100,000 convertible
note
 
   Warrants to purchase shares of common stock*
 
Schlomo & Rochel Rifkind-Common stock underlying $250,000 convertible note
 
Warrants to purchase shares of common stock*
 
Ramshead Holding Ltd.-Common stock underlying $50,000 convertible note
 
Warrants to purchase shares of common stock*
 
* One Class A Common Stock Purchase Warrant was issued for every share which
would be issued on the closing date assuming the complete conversion of the
notes on the closing date at the conversion price.
 
The Company has also granted piggyback registration rights on the outstanding
convertible notes and warrants set forth in Schedule 5(d).
 
SCHEDULE 12(a) Excepted Issuances


Convertible Notes and Warrants


The Company entered into a series of financing agreements over the last three
years under which it issued convertible notes and Class A and Class B Warrants
to purchase its common stock.  The Company had an aggregate of $4,389,164 in
principal outstanding in convertible notes payable and Class A Warrants
outstanding to purchase an aggregate of 116,192,373 shares of common stock at
exercise prices ranging from $0.02 to $15.00 per share, with expiration dates
ranging from July 2011 to March 2016. The Class B Warrants will be issued upon
exercise of certain Class A Warrants and have an exercise price of $15.00 per
share. Upon exercise of certain Class A Warrants, the Company would have the
obligation to issue Class B Warrants to purchase 278,068 shares of common stock
at an exercise price of $15.00 per share. Class B Warrants to purchase 35,000
shares of common stock have a three year term and Class B Warrants representing
the right to purchase 243,068 shares will expire after five years.
 
 
38

--------------------------------------------------------------------------------

 
 
Outstanding convertible notes and warrants are as set forth in Schedule 5(d).
 
Stock Plans
 
The Company has issued options to purchase 884,568 shares of common stock to its
employees that were granted under the March 2009 Stock Option, Compensation, and
Incentive Plan at an exercise price of $1.00. The Company also issued an option
to purchase 17,500 shares of common stock to a consultant at an exercise price
of $13.00 per share. In addition, we issued options to purchase 50,000 shares of
common stock to our medical advisory board members at an exercise price of $0.60
per share as well as options to purchase 75,000 shares of common stock to
outside legal counsel at an exerc8ise price of $1.00.


The Company currently has 461,111 shares of common stock available for issuance
as grants of stock options or common stock under its 2010 Stock Compensation and
Incentive Plan.


The Company reserves the rights to any other Excepted Issuances under Section
12(a).
 
 
39

--------------------------------------------------------------------------------

 
 
Exhibit D
Form of Legal Opinion


July 15, 2011


TO:
The Subscribers identified on Schedule A hereto:

 
We have acted as counsel to Attitude Drinks, Inc., a Delaware corporation (the
“Company”), in connection with the offer and sale by the Company of secured
promissory notes in the principal amount of up to $1,000,000 (the "Notes"), and
Class A common stock purchase warrants ("Warrants") to the Subscribers
identified on Schedule A hereto (each a “Subscriber”), in the amounts designated
thereon, for an aggregate purchase price of up to $1,000,000 pursuant to the
exemption from registration under the Securities Act of 1933, as amended (the
"Act) as set forth in Regulation D ("Regulation D") promulgated thereunder.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the subscription agreement (the "Agreement") by and between
the Company and Subscriber entered into at or about the date hereof.  The
Agreement, and the agreements described below are sometimes hereinafter referred
to collectively as the "Documents".


In connection with the opinions expressed herein, we have made such examination
of law as we considered appropriate or advisable for purposes hereof.  As to
matters of fact material to the opinions expressed herein, we have relied, with
your permission, upon the representations and warranties as to factual matters
contained in and made by the Company and the Subscriber pursuant to the
Documents and upon certificates and statements of certain government officials
and of officers of the Company as described below.  We have also examined
originals or copies of certain corporate documents or records of the Company as
described below:
 

 (a)  Bylaws of the Company  (b)  Certificate of Incorporation of the Company as
amended  (c)  Escrow Agreement  (d)  Form of Agreement  (e)  Form of Class A
Common Stock Purchase Warrants  (f)  Form of Note  (g)  Minutes of the action of
the Company’s Board of Directors, including unanimous Board of Directors
approval of the Documents, a copy of which is annexed hereto.

                                      

In rendering this opinion, we have, with your permission, assumed: (a) the
authenticity of all documents submitted to us as originals; (b) the conformity
to the originals of all documents submitted to us as copies; (c) the genuineness
of all signatures; (d) the legal capacity of natural persons; (e) the truth,
accuracy and completeness of the information, factual matters, representations
and warranties contained in all of such documents; (f) the due authorization,
execution and delivery of all such documents by Subscriber, and the legal, valid
and binding effect thereof on Subscriber; and (g) that the Company and the
Subscriber will act in accordance with their respective representations and
warranties as set forth in the Documents.
 
We are members of the bar of the State of California.   We express no opinion as
to the laws of any jurisdiction other than Delaware, New York, California, and
the federal laws of the United States of America.  We express no opinion with
respect to the effect or application of any other laws.  Special rulings of
authorities administering any of such laws or opinions of other counsel have not
been sought or obtained by us in connection with rendering the opinions
expressed herein.
 
1.           The Company and each Subsidiary is duly incorporated, validly
existing and in good standing in the jurisdictions of their formation; have
qualified to do business in each state and jurisdiction where required unless
the failure to do so would not have a material impact on their operations; and
have the requisite corporate power and authority to conduct their businesses,
and to own, lease and operate their properties.
 
 
40

--------------------------------------------------------------------------------

 
 
2.           The Company and each Subsidiary has the requisite corporate power
and authority to execute, deliver and perform its obligations under the
Documents.  The Documents, and the issuance of the Notes and Warrants and the
reservation and issuance of Common Stock issuable upon conversion of the Notes
and exercise of the Warrants issuable upon the Closing Date have been (a) duly
approved by the Board of Directors of the Company and each Subsidiary, as
required, and (b) the Securities, when issued pursuant to the Agreement and upon
delivery, shall be validly issued and outstanding, fully paid and non
assessable.
 
3.           The execution, delivery and performance of the Documents by the
Company and each Subsidiary and the consummation of the transactions
contemplated thereby, will not, with or without the giving of notice or the
passage of time or both:
 
(a)           Violate the provisions of the Certificate of Incorporation or
bylaws of the Company or each Subsidiary; or
 
(b)           To the best of counsel's knowledge, violate any judgment, decree,
order or award of any court binding upon the Company or each Subsidiary.
 
4.           The Documents constitute the valid and legally binding obligations
of the Company and each Subsidiary and are enforceable against the Company and
each Subsidiary in accordance with their respective terms.
 
5.           The Securities have not been registered under the Securities Act of
1933, as amended (the "Act") or under the laws of any state or other
jurisdiction, and are or will be issued pursuant to a valid exemption from
registration.
 
6.           The holders of the Securities will not be subject to the provisions
of the anti-takeover statutes of Delaware.
 
7.           The Company and each Subsidiary has either obtained the approval of
the transactions described in the Documents from its Principal Market and
shareholders, or no such approval is required.
 
8.           The Subscriber has been granted valid security interests in the
Collateral as defined in the Security Agreement) pursuant to the Documents,
enforceable against the Company and each Subsidiary in accordance with their
respective terms and provisions, and to the extent such security interest may be
perfected under the NYUCC by the filing of financing statements, then upon the
due and timely filing of Uniform Commercial Code financing statements respecting
the Company, with the Secretary of State of the State of Delaware, those
security interests will be perfected in such Collateral to the extent described
in those statements and the Security Agreement.
 
9.           The Company, Subsidiaries and their Boards of Directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
and Subsidiaries’ Certificate of Incorporation (or similar charter documents) or
the laws of their respective jurisdictions of incorporation that is or could
become applicable to the Subscriber as a result of the Subscriber, the Company
and Subsidiaries fulfilling their obligations or exercising their rights under
the Documents, including without limitation as a result of the Company’s
issuance of the Notes, Warrants and Common Stock issuable upon conversion of the
Notes and exercise of the Warrants and the Subscribers’ ownership of the Notes,
Warrants and Common Stock issuable upon conversion of the Notes and exercise of
the Warrants.
 
 
41

--------------------------------------------------------------------------------

 
 
Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:
 
A.           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.
 
B.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered in a proceeding in equity or at law.
 
C.           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
This opinion is rendered as of the date first written above, is solely for your
benefit in connection with the Agreement and may not be relief upon or used by,
circulated, quoted, or referred to nor may any copies hereof by delivered to any
other person without our prior written consent.  We disclaim any obligation to
update this opinion letter or to advise you of facts, circumstances, events or
developments which hereafter may be brought to our attention and which may
alter, affect or modify the opinions expressed herein.
 

  Very truly yours,
 
Weed & Co. LLP

 
 
 
42

--------------------------------------------------------------------------------

 
 

 
 
SCHEDULE A TO LEGAL OPINION

 
SUBSCRIBER
PRINCIPAL AMOUNT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Konrad Ackermann
Fax: 011-42-32323196
$100,000
 
 
WHALEHAVEN CAPITAL FUND LIMITED
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
Fax: (201) 586-0258
$100,000
 
SCHLOMO & ROCHEL RIFKIND
Givat Shoshanna 12/3
Tzfut Israel
Fax: (972) 4 6970443
$250,000
 
RAMSHEAD HOLDING LTD.
57 / 63 Line Wall Road
Gibraltar
Attn: Lawrence Abrams
$50,000
TOTAL
$500,000

 
 
43

--------------------------------------------------------------------------------

 
 
Cap Table – 5(d)



   
ATTITUDE DRINKS INCORPORATED
           
SUMMARY CAPITALIZATION SCHEDULE
         
AT
6/30/11
       

 
 
 
Grant Dates Range
   
Expiration Dates Range
   
Warrants/ Options Granted
   
Exercise Price Range
   
Total Common stock equivalents
   
Proceeds of the exercise price
                                       
CLASS A WARRANTS (A)
    2007-2011       2011-2016       116,192,373     $ .02-$15.00      
116,192,373     $ 2,888,476                                                    
CLASS B WARRANTS (A)
         
3-5 YEARS
      278,068     $ 15.00       278,068     $ 4,171,022                        
                           
  TOTAL WARRANTS
                    116,470,441               116,470,441     $ 7,059,499      
                                             
STOCK OPTIONS
    2008-2010    
3-5 YEARS
      1,027,068     $ .60-$13.00       1,027,068     $ 1,217,068                
                                   
  TOTAL WARRANTS AND OPTIONS
                    117,497,509               117,497,509     $ 8,276,566      
                                             
  CONVERTIBLE PREFERRED STOCK
 
9,000,000 SHARES
                      54,000,000                                                
           
  CONVERTIBLE NOTES PAYABLE (B)
 
NOTES OWED
    $ 4,389,164                       219,458,197              
ACCRUED INTEREST
                      37,437,532                                                
           
  OUTSTANDING SHARES ISSUED
                                    102,899,328                                
                           
TOTAL COMMON STOCK EQUIVALENTS
                              531,292,566     $ 8,276,566  

 

                                                     
TOTAL AUTHORIZED COMMON STOCK SHARES
      1,000,000,000              
LESS COMMON STOCK EQUIVALENTS
      (531,292,566 )            
AVAILABLE COMMON STOCK SHARES TO ISSUE
      468,707,434                                                            
(A) Once certain Class A Warrants are exercised, associated Class B warrants can
then be exercised
                 
(B) All convertible debts have a calculation based on a fixed price. If the
market price is lower than the fixed price, then the
 
conversion price is based on 75%-80% of the average of 3 lowest closing bid
prices for the 10-20 days preceding a conversion date
 
but in no event greater than $.02.
                                               

 

--------------------------------------------------------------------------------



